DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10677189 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Seaman on 2/19/2021.

The application has been amended as follows: 

Claim 1 now recites: A cylinder liner having varied thermal conductivity comprising: a cylindrical body; an outer surface of the cylindrical body; a first portion on the outer surface of the cylindrical body, the first portion disposed adjacent a top end of the cylindrical body, the first portion defining a first circumferential portion of the cylindrical body, the first circumferential portion including greater than half a height of the cylindrical body, the first portion having a first thermal conductivity; and a second portion on the outer surface of the cylindrical body, the second portion disposed adjacent a bottom end of the cylindrical body, the second portion defining a second circumferential portion of the cylindrical body, the second portion having a second thermal conductivity, the first thermal conductivity being greater than the second thermal conductivity.
	Claims 2-3 are now cancelled. 
Claim 8 now recites: The cylinder liner of Claim 4, wherein the plurality of as-cast projections includes: 
Claim 18 now recites: A cylinder liner having varied thermal conductivity comprising: a cylindrical body; an outer surface of the cylindrical body; a first portion including a plurality of as-cast projections on the outer surface of the cylindrical body, wherein the plurality of as-cast projections includes projections having a first diameter adjacent to the surface of the cylinder liner, a second diameter spaced apart from the first diameter and terminating at an end of the projection, and a third diameter therebetween less than the first and the second diameters, the first portion comprising a majority of the outer surface of the cylindrical body, the first portion having a first thermal conductivity; and a second portion on the outer surface of the cylindrical body, the second portion having a second thermal conductivity different from the first thermal conductivity.
Claim 20 now recites: A cylinder liner having varied thermal conductivity comprising: a cylindrical body having a height; an outer surface of the cylindrical body; a first circumferential portion on the outer surface of the cylindrical body, the first circumferential portion including greater than half the height of the cylindrical body, the first circumferential portion having a first thermal conductivity, wherein the first portion includes a plurality of as-cast projections, wherein the plurality of as-cast projections includes projections having a first diameter adjacent to the surface of the cylinder liner, a second diameter spaced apart from the first diameter and terminating at an end of the projection, and a third diameter therebetween less than the first and the second diameters; and a second circumferential portion on the outer surface of the cylindrical body, the second  circumferential portion having a second thermal conductivity different from the first thermal conductivity.
New Claim 21 now recites: A cylinder liner having varied thermal conductivity comprising: a cylindrical body having a height; an outer surface of the cylindrical body; a first circumferential portion on the outer surface of the cylindrical body, the first circumferential portion including greater than half the height of the cylindrical body, the first circumferential portion having a first thermal conductivity, wherein the first portion includes a plurality of as-cast projections, wherein the plurality of as-cast projections 
Allowable Subject Matter
Claims 1 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1, 18, 20, and 21, but more specifically, a cylinder liner that has a first circumferential portion adjacent a top end, a second circumferential portion adjacent the bottom end, the first portion being greater than half a height of the second portion and having a higher thermal conductivity than the second portion, or the first portion having a plurality of as-cast projections having a varying diameter shape (claims 18, 20, and 21, shown in figure 5). All depending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	2/25/2021